Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION

Status of Claims

Claims 2-7,9-14 and 19 – 23 are pending in this Office Action.
Claims 1, 8 and 15 have been cancelled by the Applicant. 

Claim Objection
Claim 14 depends on cancelled claim 8 , therefore the applicant is requested to amend the claim to depend on claims that are not cancelled. 


Response to Remarks / Argument


 Applicant Remarks regarding Independent Claim 21:

A. Independent Claim 21 
Applicant's claim 21 recites: A processor comprising: one or more circuits to control direction of a vehicle based, at least in part, on one or more neural-network-generated topological representations of an environment, through which the vehicle is to travel. 
The Office Action asserts that Olabiyi discloses elements including controlling movement of one or more vehicles. See Office Action, p. 3 (citing Olabiyi, paragraphs [0130] and [0132]). The Office Action admits that Olabiyi does not discloses "generate one or more topological representations of an environment surrounding one or more vehicles," and cites Bernuy to cure the admitted deficiency. See id., p. 4. However, an examination of the cited portions of Olabiyi reveals that Olabiyi does not disclose "one or more circuits to control direction of a vehicle."
Olabiyi instead discloses predicting how an observed vehicle is driven, i.e., predicting how a driver in the observed vehicle will manually control the vehicle. See, e.g., Olabiyi, paragraph [0132]. Olabiyi does not discuss using neural networks to actually control a vehicle. 
Bernuy generally discusses "Advance Driver Assistance Systems" (ADAS), including generating what Bernuy describes as a topological semantic map. See, e.g., Bernuy, Abstract. However, Bernuy does not disclose ADAS controlling the direction of a vehicle. 

 Examiner’s Response: Applicant's arguments have been fully considered but they are not persuasive. Examiner respectfully  does not agree with the Applicant’s argument/remarks  due to the following reasons : Within the claim limitation  of new claim 21 the examiner mentions Bernuy  teaching the “… control direction of a vehicle."  Since it is mentioned within Bernuy the localization for topological semantic mapping method is a solution for autonomous navigation ( Bernuy Page 31 – Col. 1) , therefore it is obvious to one in the ordinary skills that the control of direction is similar to the navigation of an autonomous vehicle. Furthermore, Bernuy teaches the neural network through the implementation of DNN ( Deep neural network) method for processing image of the environment around the autonomous vehicle ( Bernuy Page 20 – Col. 2- 2. Proposed Methodology and Fig. 1) .
	Olabiyi mentions within its specification processors and one or more circuits to control  of a vehicle based on multiple sensor data ( Paragraphs [0037-0039] AND Processor and integrated circuits for implementation within Paragraphs [0060-0061]) . Also, the feature of autonomous action within the driving of the vehicle is mentioned within  Paragraph [0115]- (“… the recognition network 731 can allow the driver action prediction engine 105 to predict an arbitrary driver action without human interaction (e.g., hand labeling training data for prediction)…” AND Figure 10A – 10B and Paragraph [0137]) .
Therefore, Examiner maintains the rejection of claim 21 under U.S.C 103 with prior art Bernuy( Fernando Bernuy ) in view of Olabiyi.
Applicant Remarks : Furthermore, the Office Action merely asserts that it would be obvious to combine Bernuy with Olabiyi "for implementation of a system and method for a topological semantic map for efficient mapping and self-localization of autonomous vehicle using images captured by the vehicle." Office Action, p. 4. However, it is not clear, nor does the Office Action attempt to establish, why one of ordinary skill in the art would be motivated to combine Olabiyi, which relates to predicting driver behavior, with the topological semantic map of Bernuy, let alone how such a combination could possibly function. Therefore, notwithstanding the above-noted deficiencies, the Office Action fails to establish a prima facie case of obviousness. Withdrawal of the pending rejection under 35 U.S.C. § 103 is, therefore, respectfully requested.

Examiner’s Response: Applicant's arguments have been fully considered but they are not persuasive. Examiner respectfully  does not agree with the Applicant’s argument/remarks  due to the following reasons :In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Bernuy and Olabiyi are both directed to processing image data and sensor data within vehicles for assisting in vehicle direction and vehicle control , both analogous arts  mentions method for utilizing neural network processes for training the data received to control and assist the vehicle to change action and both the applications mentions  environmental data around the vehicle are considered for navigational or movement control of the vehicle, therefore it would be obvious to one in the ordinary skills in the art to combine Olabiyi within Bernuy to improve the efficiency and adaptability of a vehicle driving  based on predictive data received from the sensors\processors within the vehicle. 
Therefore, Examiner maintains the rejection of claim 21 under U.S.C 103 with prior art Bernuy( Fernando Bernuy ) in view of Olabiyi.

Applicant Remarks regarding Independent Claims 22 and 23:

B. Independent Claims 22 and 23 
Applicant respectfully submits that claims 22 and 23 are allowable at least for reasons including some of those discussed above in connection with claim 21. For example, claims 22 and 23 recite "control direction of a vehicle based, at least in part, on one or more neural- network-generated topological representations of an environment." For at least reasons discussed above, Applicant respectfully submits that the proposed combination of Olabiyi and Bernuy does not teach such subject matter as recited in claims 8 and 15. Therefore, Applicant respectfully submits that claims 8 and 15 are allowable under 35 U.S.C. § 103 over Olabiyi in view of Bernuy. Therefore, for at least the foregoing reasons, Applicant respectfully submits that claims 8 and 15 is allowable under 35 U.S.C. § 103 over Olabiyi in view of Bernuy. Withdrawal of the pending rejection under 35 U.S.C. § 103 is, therefore, respectfully requested. 

 Examiner’s Response: Examiner respectfully  does not agree with the Applicant’s argument/remarks  due to similar reasons  presented above for claim 21 , since the limitation within claims 22 and 23 are similar to the limitations within claim 21. 

Applicant Remarks regarding Dependent Claims 2-4, 6, 7, 9-11, 13, 14, 16-18, and 20:
II. Dependent Claims 2-4, 6, 7, 9-11, 13, 14, 16-18, and 20 Are Allowable Under 35 U.S.C. § 103 Over Olabiyi in view of Bernuy, Huang, and Yamauchi. 
Claims 2-4, 6, 7, 9-11, 13, 14, 16-18, and 20 each depend from one of claims 21-23 described above. Accordingly, Applicant respectfully submits that claims 2-4, 6, 7, 9-11, 13, 14, 16-18, and 20 are allowable at least for depending from an allowable independent claim. In addition, Applicant respectfully submits that at least some of claims 2-4, 6, 7, 9-11, 13, 14, 16- 
18, and 20 additionally recite patentable subject matter not taught or otherwise rendered obvious by Olabiyi, Bernuy, Huang, and Yamauchi, individually or in combination. 
For at least reasons discussed above, Applicant respectfully submits that claims 2-4, 6, 7, 9-11, 13, 14, 16-18, and 20 are allowable under 35 U.S.C. § 103 over Olabiyi, Bernuy, Huang, and Yamauchi. Withdrawal of the pending rejections of these claims is, therefore, respectfully requested. 
 Examiner’s Response: Based on further review and amendment the Examiner withdraws the rejection for the following claims:  5,7,9,11,12,14,16,18,19 and 20 and considered them objected allowable claim. The rejection for claims 2,3,4,6,10,13 and  17 are not withdrawn and the detail rejection is provided below. 

 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

1.	Claims 21,22,23,2,4,6 and 13 are rejected under 35 U.S.C 103 as being patentable over Fernando Bernuy ( NPL DOC:  " Topological Semantic Mapping and Localization in Urban Road Scenarios,"17/11/2017 J Intell Robot Syst,(2018) 92:19–32,https://doi.org/10.1007/s10846-017-0744-x, Pages. 20-25) in view of Olabiyi et al.  ( USPUB 20180053108).

 
 As per claim 21,  Fernando Bernuy teaches control direction of a vehicle based ( control of navigation of autonomous vehicle taught within Page 31-Col.1 – “…The results show that the particle filter-based localization for the topological semantic map represents a robust solution for ADAS and large-scale autonomous navigation, with direct application in navigation tasks in highways, rural roads, or city areas traveled in regular basis….”) , at least in part, on one or more neural-network-generated topological representations of an environment, through which the vehicle is to travel ( The neural network generated topology or mapping is taught by the DNN based model and the control of the vehicle is taught by the autonomous driving and navigation  taught within Page 20 – Col. 2- “…The objective is to build a Topological Semantic Map (TSM) for efficient large-scale mapping and self-localization of autonomous vehicles using images from a frontward looking monocular camera located in the vehicle’s roof. This method uses a high precision semantic segmentation algorithm computed by a state-of-the-art DNN based method, allowing topological mapping for a wide range of urban road scenarios, and achieving simple and fast self-localization for ADAS or autonomous vehicles….”) .  
	Fernando Bernuy  does not explicitly teach A processor comprising: one or more circuits
	However, within analogous art, Olabiyi et al. teaches A processor comprising: one or more circuits (  Paragraph [0018]- “…each one of the forward sequence processor, the backward sequence processor, and the temporal fusion processor includes a plurality recurrent neural network cells….” AND Paragraph [0098]- “… At 405, the action prediction processor 257 may input the features for prediction into a prediction network 705 (e.g., which may include one or more recurrent neural networks), and at 407, the action prediction processor 257 may generate one or more predicted labels (e.g., a predicted label may describe one or more predicted driver actions)…”)
	One of ordinary skill in the art would have been motivated to combine the teaching of Olabiyi et al. within the modified teaching of the Topological Semantic Mapping and Localization in Urban Road Scenarios  the Efficient Driver Action Prediction System Based On Temporal Fusion Of Sensor Data Using Deep (Bidirectional) Recurrent Neural Network mentioned by Fernando Bernuy   because the Efficient Driver Action Prediction System Based On Temporal Fusion Of Sensor Data Using Deep (Bidirectional) Recurrent Neural Network mentioned by Olabiyi et al.   provides a system and method for implementing 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Topological Semantic Mapping and Localization in Urban Road Scenarios mentioned Fernando Bernuy within the modified teaching of the Efficient Driver Action Prediction System Based On Temporal Fusion Of Sensor Data Using Deep (Bidirectional) Recurrent Neural Network mentioned by Olabiyi et al.  for implementation of a system and method  for  a topological semantic map for efficient mapping and self-localization of autonomous vehicle using images captured by the vehicle.

As per claim 22, The limitations within claim 22 are similar to the limitations within claim 21, therefore prior art mentioned within claim 21 teaches the limitations within claim 22. 

As per claim 23, The limitations within claim 23 are similar to the limitations within claim 21, therefore prior art mentioned within claim 21 teaches the limitations within claim 23.

1 As per claim 2,Combination of Fernando Bernuy  and Olabiyi et al. teach claim 21, 
Within analogous art, Olabiyi et al. teaches wherein the one or more topological 2representations of the environment correspond to one or more vector space models ( Paragraph [0111]- “…the same input vector (e.g., the features for prediction and/or the sensor data may be represented as a vector) may be processed through the forward sequence processor 709 and the backward sequence processor 711. For example, during deployment, the forward sequence processor 709 may process the input vector in forward order and the backward sequence processor 711 may process a delayed version of the input vector (e.g., the same data input into the forward sequence processor 709) in reverse order….”)  determined 3based at least in part upon one or more temporal sequences of the one or more images of the environment( temporal sequences taught within [0105], [0113-0114]) .  
 
1 As per claim 4, Combination of Fernando Bernuy  and Olabiyi et al. teach claim 2,
Within analogous art, Olabiyi et al. teaches wherein the one or more images are obtained 2from video data representative of one or more views of the environment ( Paragraphs [0055-0056]- “…The sensor(s) 103 may also include one or more optical sensors configured to record images including video images and still images of an inside or outside environment of a moving platform 101, record frames of a video stream using any applicable frame rate, encode and/or process the video and still images captured …”) .  

1 As per claim 6, Combination of Fernando Bernuy  and Olabiyi et al. teach claim 21,
Within analogous art, Olabiyi et al. teaches wherein the one or more topological 2representations of the environment are further generated using additional sensor data captured at 3one or more locations in the environment( sensors for capturing data taught within Paragraphs [0057-0058], [0093] and [0112]) . 

1 As per claim 13, Combination of Fernando Bernuy  and Olabiyi et al. teach claim 22, 
Within analogous art, Olabiyi et al. teaches wherein the one or more topological 2representations of the environment are further generated using additional sensor data captured at 3one or more locations in the environment ( sensors for capturing data taught within Paragraphs [0057-0058], [0093] and [0112]) . 1



2.	Claims  3,10 and 17  are rejected under 35 U.S.C 103 as being patentable over Fernando Bernuy ( NPL DOC:  " Topological Semantic Mapping and Localization in Urban Road Scenarios,"17/11/2017 J Intell Robot Syst,(2018) 92:19–32,https://doi.org/10.1007/s10846-017-0744-x, Pages. 20-25)  in view of Olabiyi et al.  ( USPUB 20180053108) in further view of Brian Yamauchi ( NPL DOC:  " Spatial Learning for Navigation in Dynamic
Environments,"17/11/2017,IEEE TRANSACTIONS ON SYSTEMS, MAN, AND CYBERNETICS-PART B CYBERNETICS, VOL 26, NO 3, JUNE 1996, Pages. 496-503).

1 As per claim 3, Combination of Fernando Bernuy  and Olabiyi et al. teach claim 21,
Combination of Fernando Bernuy  and Olabiyi et al. does not explicitly teach wherein the one or more topological representations of the environment define one or more spatial relations between one or more objects within the environment and the one or more vehicles.
Within analogous art , Brian Yamauchi teaches  wherein the one or more topological 2representations of the environment define one or more spatial relations between one or more 3objects within the environment and the one or more vehicles (  Mobile robot in context of moving vehicles taught within Page 496, Col. 2- “…If mobile robots are to realize
their potential, they require certain abilities which they currently lack. In particular, they need the ability to operate robustly in changing environments. Some changes may take the form of moving people and vehicles; … Mobile robots also need the ability to explore and learn about their environments. In some cases, mobile robots may be provided with a map of their world …” AND Page 497, Col. 1- “…robust exploration and navigation in dynamic environments containing transient, topological, and perceptual changes. The specific contributions of this work are the following: Adaptive place networks: spatial representations that are constructed incrementally and constantly adapt to changes encountered by the robot, enabling robust navigation in the presence of topological changes….”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Brian Yamauchi within the combined modified teaching of the Efficient Driver Action Prediction System Based On Temporal Fusion Of Sensor Data Using Deep (Bidirectional) Recurrent Neural Network mentioned by Olabiyi et al. and  the Topological Semantic Mapping and Localization in Urban Road Scenarios mentioned Fernando Bernuy  because the Spatial Learning for Navigation in Dynamic Environments   mentioned by Brian Yamauchi  provides a system and method for implementing  spatial learning for mobile robots or autonomous body to explore and navigate in dynamic environment. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the  Spatial Learning for Navigation in Dynamic Environments   mentioned by Brian Yamauchi within the combined modified teaching of the Efficient Driver Action Prediction System Based On Temporal Fusion Of Sensor Data Using Deep (Bidirectional) Recurrent Neural Network mentioned by Olabiyi et al. and  the Topological Semantic Mapping and Localization in Urban Road Scenarios mentioned Fernando Bernuy    for implementation of a system and method for  spatial learning by mobile robots or autonomous body to explore and navigate in dynamic environment.

1 As per claim 10, Combination of Fernando Bernuy  and Olabiyi et al. teach claim 22,
Combination of Olabiyi et al. and Fernando Bernuy does not explicitly teach wherein the one or more topological representations of the environment define one or more spatial relations between one or more objects within the environment and the one or more vehicles.  
Within analogous art ,Brian Yamauchi teaches  wherein the one or more topological representations of the environment define one or more spatial relations between one or more objects within the environment and the one or more vehicles (  Mobile robot in context of moving vehicles taught within Page 496, Col. 2- “…If mobile robots are to realize
their potential, they require certain abilities which they currently lack. In particular, they need the ability to operate robustly in changing environments. Some changes may take the form of moving people and vehicles; … Mobile robots also need the ability to explore and learn about their environments. In some cases, mobile robots may be provided with a map of their world …” AND Page 497, Col. 1- “…robust exploration and navigation in dynamic environments containing transient, topological, and perceptual changes. The specific contributions of this work are the following: Adaptive place networks: spatial representations that are constructed incrementally and constantly adapt to changes encountered by the robot, enabling robust navigation in the presence of topological changes….”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Brian Yamauchi within the combined modified teaching of the Efficient Driver Action Prediction System Based On Temporal Fusion Of Sensor Data Using Deep (Bidirectional) Recurrent Neural Network mentioned by Olabiyi et al. and  the Topological Semantic Mapping and Localization in Urban Road Scenarios mentioned Fernando Bernuy  because the Spatial Learning for Navigation in Dynamic Environments   mentioned by Brian Yamauchi  provides a system and method for implementing  spatial learning for mobile robots or autonomous body to explore and navigate in dynamic environment. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the  Spatial Learning for Navigation in Dynamic Environments   mentioned by Brian Yamauchi within the combined modified teaching of the Efficient Driver Action Prediction System Based On Temporal Fusion Of Sensor Data Using Deep (Bidirectional) Recurrent Neural Network mentioned by Olabiyi et al. and  the Topological Semantic Mapping and Localization in Urban Road Scenarios mentioned Fernando Bernuy    for implementation of a system and method for  spatial learning by mobile robots or autonomous body to explore and navigate in dynamic environment.
	

1 As per claim 17, Combination of Fernando Bernuy  and Olabiyi et al. teach claim 2,
Combination of Fernando Bernuy  and Olabiyi et al.  does not explicitly teach wherein the one or more topological representations of the environment define one or more spatial relations between one or more objects within the environment and the one or more vehicles.
Within analogous art , Brian Yamauchi teaches  wherein the one or more topological representations of the environment define one or more spatial relations between one or more objects within the environment and the one or more vehicles(  Mobile robot in context of moving vehicles taught within Page 496, Col. 2- “…If mobile robots are to realize
their potential, they require certain abilities which they currently lack. In particular, they need the ability to operate robustly in changing environments. Some changes may take the form of moving people and vehicles; … Mobile robots also need the ability to explore and learn about their environments. In some cases, mobile robots may be provided with a map of their world …” AND Page 497, Col. 1- “…robust exploration and navigation in dynamic environments containing transient, topological, and perceptual changes. The specific contributions of this work are the following: Adaptive place networks: spatial representations that are constructed incrementally and constantly adapt to changes encountered by the robot, enabling robust navigation in the presence of topological changes….”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Brian Yamauchi within the combined modified teaching of the Efficient Driver Action Prediction System Based On Temporal Fusion Of Sensor Data Using Deep (Bidirectional) Recurrent Neural Network mentioned by Olabiyi et al. and  the Topological Semantic Mapping and Localization in Urban Road Scenarios mentioned Fernando Bernuy  because the Spatial Learning for Navigation in Dynamic Environments   mentioned by Brian Yamauchi  provides a system and method for implementing  spatial learning for mobile robots or autonomous body to explore and navigate in dynamic environment. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the  Spatial Learning for Navigation in Dynamic Environments   mentioned by Brian Yamauchi within the combined modified teaching of the Efficient Driver Action Prediction System Based On Temporal Fusion Of Sensor Data Using Deep (Bidirectional) Recurrent Neural Network mentioned by Olabiyi et al. and  the Topological Semantic Mapping and Localization in Urban Road Scenarios mentioned Fernando Bernuy    for implementation of a system and method for  spatial learning by mobile robots or autonomous body to explore and navigate in dynamic environment.

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Allowable Subject Matter

3.          Claims 5,7,9,11,12,14,16,18,19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

4.         The following is an examiner’s statement of reasons for objecting the claims as allowable subject matter: 

As to claim 5, prior art of record does not teach or suggest the limitation mentioned within claim 5: “…the one or more neural networks 2include one or more deep convolutional neural networks (CNNs) to extract one or more features 3from the one or more images and generate the one or more topological representations based at 4least in part upon the one or more features..  ” 

As to claim 19, prior art of record does not teach or suggest the limitation mentioned within claim 19: “…the one or more neural networks include 2one or more deep convolutional neural networks (CNNs) to extract one or more features from the 3one or more images and generate the one or more topological representations based at least in 4part upon the one or more features. ” 

As to claims 7,14 and 20 , prior art of record does not teach or suggest the limitation mentioned within claims 7,14 and 20: “…the one or more neural networks are trained using one or more sets of image triplets comprising at least two non-sequential video frames. ” 

As to claims 9 and 16 , prior art of record does not teach or suggest the limitation mentioned within claims 9 and 16: “…the one or more topological representations of the environment correspond to one or more vector space models determined based at least in part upon one or more temporal sequences of one or more images of the environment.” 

As to claims 11 and 12 , Claims 11 and 12 depend on objected allowable claim 9, therefore the following claims are considered objected as allowable over prior art of record. 

 As to claim 18, Claim 18  depend on objected allowable claim 16, therefore the following claims are considered objected as allowable over prior art of record. 





Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5. 	THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
6. 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ISMAIL whose telephone number is 571-272-9799. The examiner can normally be reached on Monday - Friday: 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9799. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR S ISMAIL/Primary Examiner, Art Unit 2637